DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been examined.

Claim Objections
Claim 1 and 11 are objected to because of the following informalities: 
Claim 1 line 2 --Backhaul, IAB, network-- should read “Backhaul (IAB) network” 
Claim 11 line 3 –configuration, STMC, are-- should read “configuration (STMC) are” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, 12
The language “discovering and maintaining backup backhaul links by providing channel measurement and reporting mechanisms” in claim 1 renders the claim indefinite because the scope of the claim is unclear. It is unclear whether the method of the claim comprises the step of “discovering and maintaining backup backhaul links” or the step of “providing channel measurement and reporting mechanism” or the steps of “discovering and maintaining backup backhaul links” and “providing channel measurement and reporting mechanism”. 
The Applicant should amend the claim so that the step(s) for the method of method of route discovery in connection with establishing a backup backhaul network in an Integrated Access and Backhaul network are clear.
Similarly with respect to claim 12, it is unclear whether the processor of the claim is configured to “discover and maintain backup backhaul links” or “provide channel measurement and reporting mechanism” or both “discover and maintain backup backhaul links” and “provide channel measurement and reporting mechanism”.

In reference to claims 2-11
The language of claims 2-11 render the claims indefinite because the scope of the claims is unclear. Claims 2-11 fail to positively recite an active step so it is unclear how the claims relate or further limit the “method of route discovery in connection with establishing a backup backhaul network in an Integrated Access and Backhaul, IAB, network” of claim 1.


In reference to claim 6
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In reference to claim 1, 12
The language “discovering and maintaining backup backhaul links by providing channel measurement and reporting mechanisms” in claim 1, and similarly in claim 12, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As currently written, the “method of route discovery in connection with establishing a backup backhaul network in an Integrated Access and Backhaul, IAB, network” appears to comprise the step of “providing channel measurement and reporting mechanisms” and the result of the “providing” is “discovering and maintaining backup backhaul links”. Thus, the claim defines the invention in language specifying a desired result (i.e. discovering and maintaining backup backhaul links) but the disclosure fails to sufficiently identify how the result is achieved (i.e. how merely “providing channel measurement and reporting mechanisms” results in “discovering and maintaining backup backhaul links”). Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 12 is similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claim defines the invention in language specifying a desired result (i.e. processor 

In reference to claims 2-12
Dependent claims 2-12 are rejected because they depend on rejected claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2017/0006499 teaches one or more traffic flows between an IAB node and a remote network may be migrated from a first tunnel associated with a first network routing domain to a second tunnel associated with a second routing domain in accordance with route information pertaining to each of the network routing domains. In various examples, the migration may be performed in response to a failure of a wireless link in the IAB network
US 2017/0005913 teaches integrated access and backhaul (IAB) nodes within an IAB backhaul network may determine to integrate a peer node, to which the network node has physical connectivity, into a network routing domain of which the routing node is a member.
US 7164667 teaches each node contains a distribution wireless module which is wirelessly coupled to the wireless end user device using a point to multipoint 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466